Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:                  

         The prior art taken alone or in combination neither discloses nor makes obvious the instant device of claims 1, 14, and 19 as recited below as a whole.


1. A package assembly, comprising: a frame having a first surface opposite a second surface, the frame further comprising: a frame material that comprises silicon; at least one first cavity with a semiconductor die disposed therein; one or more second cavities; and a via comprising a via surface that defines an opening extending through the frame from the first surface to the second surface; an insulating layer disposed over the first surface and the second surface, the insulating layer contacting at least a portion of each side of the semiconductor die; a radio frequency element disposed over a portion of the insulating layer that is adjacent to one of the one or more second cavities; and an electrical interconnection disposed within the via, wherein the insulating layer is disposed between the via surface and the electrical interconnection.  
 
14. A package assembly, comprising: a frame comprising silicon and having one or more cavities formed there in; an oxide layer disposed over surfaces of the frame; an insulating layer formed on the oxide layer and filling at least one of the one or more cavities, the insulating layer comprising an epoxy resin material having ceramic particles disposed therein; one or more radio frequency elements formed over the filled at least one of the one or more cavities; and one or more metal interconnections disposed within a portion of package assembly.  
 
19. A package assembly, comprising: a frame comprising silicon and having a first surface opposite a second surface, the frame further comprising: one or more first cavities having semiconductor dies disposed therein; one or more second cavities; and one or more vias comprising via surfaces defining openings extending through the frame from the first surface to the second surface; a first insulating layer formed on the frame, the first insulating layer comprising an epoxy resin material comprising ceramic particles, the first insulating layer being disposed within each of the one or more second cavities; one or more radio frequency elements formed over the first insulating layer, each of the one or more radio frequency elements aligned with one of the one or more second cavities; one or more electrical interconnections disposed through the frame or the first insulating layer; and a redistribution layer formed on the embedded die assembly, the redistribution layer comprising: a second insulating layer formed on the first insulating layer the second insulating embedding the one or more radio frequency elements within the package assembly; and one or more electrical redistribution connections disposed through the second insulating layer.  
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814